Citation Nr: 0321724	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  96-42 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
September 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied entitlement to service connection for 
PTSD.  

The sole issue before the Board is entitlement to service 
connection.  Although the RO characterized the veteran's May 
1995 notice of disagreement as an application to reopen the 
claim, the veteran's May 1995 and May 2000 statement 
expressed timely disagreement with the April 1995 denial of 
service connection, which criteria was provided to the 
veteran in a May 2000 statement of the case.  See Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995).  


REMAND

In September 2000, the Board remanded the case to obtain 
additional medical records, and in March 2003, under newly 
amended VA regulations, the Board undertook additional 
development on the issue of entitlement to service connection 
for a psychiatric disability, to include PTSD and anxiety 
disorder.   See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); 
38 C.F.R. § 19.9(a)(2); VAOPGCPREC 1-2003.  During the 
Board's development, the Board issued a notice letter to the 
veteran and obtained a new VA PTSD examination and medical 
opinion for the veteran in June 2003.  The veteran also filed 
an additional lay statement in December 2002.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) invalidated the Board's authority to 
consider additional evidence without the RO's initial 
consideration of the evidence or the veteran's waiver of RO 
consideration as contrary to 38 U.S.C. § 7104(a).  See 
Disabled American Veterans(DAV), et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003).  The 
veteran has not filed a waiver; therefore, the only available 
course is to remand the case for the RO's initial 
consideration of the additional evidence and readjudication 
of the claim.  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
service connection for a psychiatric 
disability, to include PTSD and anxiety 
disorder, based upon the entire evidence 
of record.  All pertinent law, Court 
decisions, and regulations should be 
considered.  If the claim remains in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

3.  Thereafter, if appropriate, the 
claims folder should be returned to the 
Board for further appellate review.   By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.  No action is required of the 
veteran until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




